Citation Nr: 0932969	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-13 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a higher initial rating for right lumbar 
radiculopathy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for PTSD and assigned a 20 percent disability rating for the 
Veteran's back disability.  Since that time, the RO granted 
service connection for right lumbar radiculopathy beginning 
July 31, 2006.

In June 2009, the Veteran testified at a Board hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  

In January 2009, the record shows that the Veteran's personal 
hearing was cancelled by the Veteran's representative, in 
lieu of an examination.

The issue of a higher rating for right lumbar radiculopathy 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran has PTSD as a result of in-service combat 
stressors.




CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Board has found the evidence currently of record is 
sufficient to establish the  
Veteran's entitlement to service connection for his claimed 
PTSD.  Therefore, no further development of the record is 
required with respect to this matter decided herein.  

Legal Criteria

Service connection will be granted for disability resulting 
from injury suffered or disease contracted during active 
service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.   38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends he incurred PTSD during active duty as a 
result of being assigned to guard a mountain with no weapon 
while the Viet Cong were trying to come up the mountain, as 
well as being exposed to dead bodies, rockets, explosions, 
bombs, sniper fire, mortars and ground assault.   
The medical evidence of record establishes that the Veteran 
has been diagnosed as having PTSD by both VA and non-VA 
health care providers.  In addition, the medical evidence 
also establishes a link between the Veteran's symptoms and 
his in-service stressors.  An August 2006 private 
psychologist diagnosed the Veteran with PTSD and noted that 
the Veteran based his answers on a traumatic event in service 
where the Veteran injured his back due to rockets.  The 
psychologist stated that for this report, the assumption has 
been made that the event did meet the DSM-IV criteria.  In 
July 2009, a VA psychiatrist diagnosed the Veteran with PTSD 
(most severe).  The psychiatrist noted that the Veteran had a 
myriad of unsettled memories from his war experience that 
include being exposed to rockets, explosions, bombs, sniper 
fire, mortars and ground assaults.  The Veteran also has 
reported to his psychiatrist that during the Tet Offensive, 
every other night, they were hit with rockets and had to be 
on constant alert.  The Veteran's hallucinations are also 
linked to his war experiences.  He has visual hallucinations 
of seeing others being maimed, killed, blown up and their 
body parts being scattered all over.  There is no credible 
supporting evidence of the claimed stressors (In May 2006, 
the RO made a formal finding that the Veteran had not 
provided information of sufficient detail to attempt 
verification of the alleged stressors), but the inquiry does 
not end there.  The Board is required to determine whether 
the evidence supports a finding that the Veteran engaged in 
combat, in which case no credible supporting evidence would 
be needed.

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).  

The Veteran has reported numerous times in the record that he 
received enemy fire.  In a VA Form 21-0781, received June 
2006, the Veteran reported that while transporting equipment, 
he received small arms fire.  During the June 2009 Board 
hearing, the Veteran reported that he absolutely received 
shots from missiles while in Vietnam.  He also stated that 
his unit had to do its own security and that his helicopter 
took fire.  As stated above, a July 2009 letter written by 
the Veteran's Social Worker and Psychiatrist notes the 
Veteran's report that he was in combat during the Tet 
Offensive where he was exposed to rockets, explosions, bombs, 
sniper fire, mortars and ground assaults.  He also reported 
that every other night during the Tet Offensive, they were 
hit with rockets and had to be on constant alert.

Although the evidence does not show definitively that the 
Veteran participated in combat, the Veteran has experienced 
enemy fire which can constitute participation  in combat 
under Sizemore.  The Board finds that the Veteran's fairly 
consistent report of combat stressors, namely receiving enemy 
fire and rockets, are credible.  There is no evidence against 
his reports.  The evidence is; therefore, in favor of a 
finding that he engaged in combat.   

In light of the foregoing, all of the requirements for 
service connection for PTSD are satisfied.  Accordingly, 
service connection is warranted for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran claims that a higher rating is warranted for his 
service-connected right lumbar radiculopathy.  

During the Veteran's Board hearing, conducted in June 2009, 
the Veteran reported that another nerve conduction study 
would be conducted in July 2009.  VA has an affirmative duty 
to obtain the evidence it reasonably can that is necessary to 
substantiate the claim.  See Skoczen v. Shinseki, 564 F.3d 
1319 (Fed. Cir. 2009).  The RO should obtain this study and 
associate it with the Veteran's claims files.  

The Veteran has not been provided complete notice with 
respect to the Veterans Claims Assistance Act of 2000 (VCAA).  
See Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  
Specifically, the Veteran has not been provided notice of 
what is needed to substantiate entitlement to an increased 
rating for his lumbar radiculopathy.  The Veteran has only 
received Vazquez-Flores notice for the Veteran's back 
disability and not for radiculopathy.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2008), 
to include the notice specified by the 
Court in Vazquez-Flores.  Id.

2.  The RO/AMC should obtain all VA 
treatment records not currently 
associated with the claims files, 
including the July 2009 nerve conduction 
study.  

3.  If any of the claims on appeal remain 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board if otherwise 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


